MANION, Circuit Judge,
dissenting.
The collective bargaining agreement in this case expired on March 29, 1986. The union had no grievance against Young until at least September 29, 1986 (six months later), the date Young announced its decision to close the plant. The Nolde presumption of arbitrability does not persist indefinitely after expiration of the agreement. Because “grievances which arise six months after the expiration of the collective bargaining agreement [are not] subject to the Nolde presumption,” Graphic Communications Union v. Chicago Tribune, 794 F.2d 1222, 1226-27 n. 5 (7th Cir.1986) (citing Local 703, International Brotherhood of Teamsters v. Kennicott Bros. Co., 771 F.2d 300 (7th Cir.1985)), I would hold there is no presumption of arbitrability in this case. Therefore, I respectfully dissent.
Graphic Communications and Kenni-cott establish two necessary prerequisites for the Nolde presumption of arbitrability to apply to a post-expiration grievance: (1) the grievance must involve a right which accrued during the term of the collective bargaining agreement; and (2) the grievance must be triggered by an event occurring within six months of the agreement’s expiration. The majority today holds that if a grievance satisfies the first prong — a right accruing during the term of the collective bargaining agreement — the presumption of arbitrability under Nolde applies whether or not the triggering event meets Kennicott’s six-month standard. However, Kennicott requires that we examine whether the grievance meets the six-month test in addition to whether it arose under the expired agreement.
This reading of the cases would not cut off any of the union’s substantive rights. Kennicott only terminates the presumption of arbitrability; the union can still demand arbitration if it can prove by a preponderance of the evidence that the parties intended to arbitrate in this instance. Even if the union cannot prove a mutual intent to arbitrate, it nevertheless can enforce its contractual rights by bringing suit. Thus, even where there is not a presumption of arbitrability, remedies are available to the union if Young breaks its promises.